DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Response to Amendment
	Examiner acknowledges the amendment filed 26 May 2021 wherein: claims 1 and 6 are amended; claims 2-5, 10-13, and 17-20 are canceled; claims 1, 6-9, and 14-16 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 14 is amended as follows: In line 1: --The electronic device of claim 6--.

Response to Arguments
Applicant’s arguments, see Remarks (pages 8-13), filed 26 May 2021, with respect to claims 1, 6-9, and 14-16 have been fully considered and are persuasive.  The rejection of 26 May 2021 has been withdrawn. The claims are no longer being considered as invoking 35 USC 112(f).

Allowable Subject Matter
Claims 1, 6-9, and 14-16 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the cited prior art does not expressly disclose or suggest wherein the first area and the second area overlap, a size of at least one of the first area or the second area is greater than or equal to half of the display area and less than the display area, and wherein in an overlapped area formed by the first area and the second area, each of the display units comprises at least one of the plurality of infrared emitting elements and at least one of the plurality of photosensitive elements, or the first area is in a first half of the display area, and wherein the second area is in a second half of the display area, and wherein each of the plurality of display units in the first area comprises at least one of the plurality of infrared emitting elements, and each of the plurality of display units in the second area comprises at least one of the plurality of photosensitive elements.
Sakariya (US 2015/0364107) discloses a display screen 119, comprising:
 208) distributed in an array across a display area of the display screen 119;
	a plurality of infrared emitting elements 307 embedded in a first area of the display area, the plurality of infrared emitting elements 307 configured to emit infrared light for illuminating a target object 1005 in front of the display screen 119 so as to form a plurality of light spots on the target object 1005; and
	a plurality of photosensitive elements 309 embedded in a second area of the display area, the plurality of photosensitive elements 309 configured to receive target light spots reflected from the target object 1005 and convert the target light spots into photo-electrical signals suitable for generating a target image of the target object 1005 (Abstract, par. [0036], [0039]-[0040], [0048]-[0052], [0101]-[0102], Fig. 1-2, 3B, 10A-B).
	While display screens with infrared emitting elements were generally known in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed display screen.
	Applicant’s specification suggests an advantage of the invention is providing three-dimensional feature recognition (Applicant’s specification, par. [3]-[4]).

	Regarding claim 6, the claim is allowed due to comprising similar limitations to those of claim 1.

	Regarding claims 7-9 and 14-16, the claims are allowed due to their dependence on claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.

Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884